My disagreement is compelled simply because, so far as I can see, the insurer was under no obligation to either employe or employer at the time of the former's compensable injury. *Page 106 
The policy had been cancelled in the exercise of the undisputed right of the insurer. Of course the agent had the authority to issue a new policy; but, in the circumstances, he had no authority to issue it without payment of the premium. He had no right to waive the payment of a premium on a new policy. There is no claim that the insurer accepted the agent as its debtor in place of the insured. See 29 Am. Jur., Insurance, § 406.
It is immaterial that for a long time much credit had been extended to the insured by the agent and also his principal, the insurer. Such credit was summarily and rightfully terminated by the cancellation. Thereafter it would take a clear showing of requisite authority to justify holding that the agent could have bound his principal by the issuance of a new policy without payment of the premium. There is no claim of express or implied authority, and it is but elementary "that apparent authority cannot be established by the statements or conduct of the agent, but that the principal is liable only for that appearance of authority caused by himself." Mitchell v. Western F. Ins. Co. 272 Mich. 204, 209, 261 N.W. 300, 302. See Mulligan v. Farmers Nat. Bank, 194 Minn. 451, 260 N.W. 630; Dispatch Ptg. Co. v. National Bank of Commerce, 115 Minn. 157,132 N.W. 2.
Passing all that, has the time come and is the law in such state that, where a contract has been rightfully terminated by one party because of the other's breach, an agent of the wronged party can bind his principal by a new contract of the same tenor by his mere oral assurance to the third party that the latter need not "worry" over the subject matter? My respectful submission is to the contrary. There is no showing here warranting a finding (1) of the requisite authority of the agent nor (2) that a new contract was made, authority or none. *Page 107